Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2009                                                                                               Marilyn Kelly,
                                                                                                                   Chief Justice

  138959 & (132)                                                                                      Michael F. Cavanagh
  138969                                                                                              Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                SC: 138959
                                                                   COA: 269505
                                                                   Saginaw CC: 02-021097-FH
  TOD KEVIN HOUTHOOFD a/k/a TODD                                               04-024765-FH
  KEVIN HOUTHOOFD,                                                             05-025865-FH
             Defendant-Appellee.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 138969
                                                                   COA: 269505
                                                                   Saginaw CC: 02-021097-FH
  TOD KEVIN HOUTHOOFD a/k/a TODD                                               04-024765-FH
  KEVIN HOUTHOOFD,                                                             05-025865-FH
             Defendant-Appellant.
  _________________________________________/

                                  AMENDMENT TO ORDER:

         On order of the Court, this Court’s September 11, 2009 order is amended so that
  the penultimate sentence reads as follows:

        The parties shall include among the issues to be briefed whether venue was
        properly laid in Saginaw County with respect to the defendant’s solicitation
        to commit murder and witness intimidation charges, whether the defendant
        is entitled to retrial on the false pretenses and witness intimidation charges
        in the event that his conviction for solicitation to commit murder is not
        reinstated, and the relevance, if any of the defendant’s statement to the trial
        court, over his counsel’s objection, that he wanted the cases tried together.
  The motion for clarification is DENIED as moot.



                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2009                     _________________________________________
         0929                                                                 Clerk